Exhibit 10.2
[f8k032610ex10ii_clearlite0.jpg]
 
                                                                March 26, 2010
 
Personal and Confidential
 


In Store USA
Attn:  Michael Davidson
5181 Everest Drive
Mississauga, Ontario, L4W 2R2
Canada


Re: Non-Binding Term Sheet
 
Dear Michael:
 
This Agreement confirms the commercial structure of the business transaction
between Clear-Lite Holdings, Inc. (“Parent”) and TAG Industries, Inc. (“TAG”),
with In-Store Group (the “Company”) and Michael Davidson (the “Principal
Unitholder”) with respect to the principal terms and conditions under which TAG
will become the exclusive supplier of all the existing products relative to the
environmental bags, for of the Company, effective April 15, 2010 (the “Effective
Date”). This Agreement will run for a period of three (3) years from the
Effective Date for all products presently sourced by the Company with its
existing suppliers, or any new suppliers that TAG might source, with the
approval of the Company.  It is understood that from the Effective Date, and for
a period of three (3) years, TAG will exclusively manage all the sourcing of the
environmental bag products, presently sold by the Company.
 
1.           Purchase Orders. Purchase orders will be issued in the normal
course of business. It is estimated that this volume will be $20,0000,000 over
the three (3) year agreement.
 
2.           Wholesale Business Costing. The Company will provide TAG with its
target wholesale pricing prior to the Effective Date for all products, along
with all product specifications.
 
3.           Order Financing/Mechanics. The Company will provide and guarantee
to TAG with the necessary financing required for the orders placed, as specified
by the supplier, and mutually approved by the Company and TAG. All financing
from the Company will be in a manner suitable to the Company and will be set out
in the final Agreement
 
4.           Margin Allocation. The Company will provide TAG with a margin
allocation of five percent (5%) of the wholesale costing. Any change will
require mutual approval in writing.
 
 
1

--------------------------------------------------------------------------------

 
 
5.           Consideration. As consideration for the three (3) year contract to
TAG, Parent will provide the Company or the Unitholder, as specified by the
Unitholder, with 2,000,000 shares of restricted common stock upon the signing of
the final Agreement.  It is understood that the estimated amount of purchase
orders would be no less than $20,000,000 at wholesale value, over the term of
this Agreement.  Should the value of the shares be less then the margin
allocation provided to TAG for its exclusive services, the Parent will provide a
“make-whole” of the difference through the issuance of new stock from its
treasury.  This will be calculated and reconciled on an annual basis if
required. Conversely, should the margin allocation be less then the annualized
volume, the Company would have to provide additional business to TAG, so as to
ensure it meets its obligations of revenue and margin under the terms of this
agreement.  The Company or the Unitholder will commit to a leak out agreement of
its stock that will not exceed 100% coverage of the profit of orders provided to
TAG
 
4.           Representations and Warranties.  The Company represents that the
contracts and commitments relative to the purchase are non-cancellable and
guaranteed, and will be fully backed financially by the Company
 
5.           Access to Company. The Company will give Parent and TAG access
to   current contracts, documents, specification sheets, etc., as appropriate
related to its respective businesses, relative to the sourcing and supplying of
all specified products. The Company will furnish the Parent and TAG with copies
of documents and with such other information as the purchaser may request to
help source on behalf of the company.
 
6.           Exclusivity. Parent, TAG acknowledge that the TAG will invest time
and money to provide the Company with the sourcing requirements of the Company
and that the Company will ensure that TAG is the exclusive supplier of the
specified products for the term of this Agreement.  As a result, upon execution
of this agreement the Company shall terminate any existing discussions or
negotiations with, and shall cease to provide information to or otherwise
cooperate with, any party other than TAG relative to the supply contracts. In
addition, from and after the date hereof, none of the Company nor any of its
unitholders, subsidiaries or affiliates, or any of their respective officers,
directors, employees, members, managers, representatives or agents, will
directly or indirectly encourage, solicit, initiate, have or continue any
discussions or negotiations with or participate in any discussions or
negotiations with or provide any information to or otherwise cooperate in any
other way with, or enter into any agreement, letter of intent or agreement in
principle with, or facilitate or encourage any effort or attempt by any
corporation, partnership, company, person or other entity or group other than
TAG. The Company shall notify TAG promptly of any inquiries, proposals or offers
made by third parties to the Company or any of its, subsidiaries or affiliates,
or any of their respective officers, directors, employees, members, managers,
representatives or agents with respect to the supply of the products as set out
in this agreement, and furnish TAG with the terms thereof.  The Company and the
Principal Unitholder shall offer TAG first opportunity on all new sourcing and
supplying opportunities, subject to mutual agreement
 
 
2

--------------------------------------------------------------------------------

 
 
7.           Conduct of Business.  The Company shall use its best efforts to
preserve intact the business organization and employees and other business
relationships of the Company; shall continue to operate in the ordinary course
of business and maintain its books, records and accounts in accordance with
generally accepted accounting principles, consistent with past practice; shall
use its reasonable best efforts to maintain the Company's current financial
condition, including working capital levels so as to fully support the terms of
this agreement.
 
8.           Expenses.  Each of the parties shall pay its expenses incident to
this agreement, other than the financing of the orders as set out by the
Company.
 
9.           Confidentiality.  TAG and the Company shall execute a
Confidentiality Agreement, commensurate with the signing of this agreement.
 
10.           Disclosure.  Without the prior written consent neither the Company
or TAG will disclose to any person or entity the pricing relative to the supply
contract unless part of their normal sourcing process and/or such party
disclosure is required to be made by applicable law, regulation or court order,
and such disclosure is made after prior consultation with the Company.
 
11.           Termination.  Subject to the terms of this agreement, upon the
earlier of (a) the mutual written agreement of the parties hereto or (b) the
failure by Company and/or TAG hereto to execute relative to this agreement, the
parties shall be released from all liabilities and obligations with respect to
the subject matter hereof.
 
 12.           Governing Law.  This letter of intent and the Purchase Agreement
shall be governed by the laws of Ontario, without regard to such state’s
principles of conflicts of laws.  Any dispute under this letter of intent shall
be submitted to the exclusive jurisdiction of the Province of Ontario. In the
event of litigation relating to the subject matter of this letter of intent or
the final Agreement the non-prevailing party will reimburse the prevailing party
for all reasonable attorney fees and costs resulting there from.
 
13.           Non-Binding.  Both parties agree to work in good faith to complete
their respective Due Diligence and expeditiously towards closing a final
Agreement by April 15, 2010. However, nothing in this Term Sheet will be
construed as a binding obligation the Company, the Parent or TAG until the final
Agreement is signed outlining various mechanics relative to this Term Sheet
which will be satisfactory to all parties.
 
14.           Electronic Execution.  The parties agree that a facsimile or
electronic mail copy of this letter of intent will be deemed an original for all
purposes, and each waive the necessity of providing the original copy of this
letter of Intent to bind the other parties.
 
 
[-Signature page follows-]
 
 
3

--------------------------------------------------------------------------------

 
 
If the foregoing correctly sets forth our mutual understanding, please so
indicate by signing two copies of this agreement in the spaces provided below
and returning one copy to us no later than 5:00 p.m. on March 26, 2010.
 
Very truly yours,
 
Clear-Lite Holdings, Inc


By:/s/ Thomas J. Irvine         
Name: Thomas J. Irvine
Title: President & Chief Executive Officer
 


TAG Industries, Inc


By: /s/ Thomas J. Irvine            
Name: Thomas J. Irvine
Title: President & Chief Executive Officer
 
 
ACCEPTED AND AGREED:
 
In Store Group
 
By: /s/ Kevin Watkinson              
Name: Kevin Watkinson
Title: Chief Financial Officer


By: /s/ Michael
Davidson                                                                            
      Michael Davidson, Principal Unitholder
 

 4 